Citation Nr: 0302890	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  98-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
tibial fracture, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945, in May 1950, and from April 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In July 2002, the Board 
undertook additional development of this matter.  That 
development has now been completed and the case is ready for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of left tibial fracture are 
productive of severe functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
left tibial fracture have been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim for 
an increased rating by means of the November 1997 rating 
decision, August 1998 Statement of the Case, and November 
2000 Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the RO sent various letters to the 
veteran that specifically informed the veteran of his and the 
VA's duties to obtain evidence.  Therefore, the Board finds 
that the rating decision, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered VA treatment records and afforded the veteran 
VA examinations.  The veteran also presented testimony at a 
personal hearing before the RO.  In July 2002, the Board 
undertook additional development of this case.  Therefore, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO granted service connection for 
residuals of tibial fracture, left knee, in a September 1949 
rating decision and assigned a noncompensable evaluation 
effective from July 1947.  This evaluation was subsequently 
increased to 10 percent effective from November 1952, and to 
20 percent effective from March 1997.  

The evidence relevant to the current appeal includes an April 
1997 VA orthopedic examination.  At that time, the veteran 
complained of arthritic pain of his entire body and of 
bilateral knee popping.  He walked with a normal gait and no 
limp, but appeared to have pain of the knees, feet, and 
ankles.  Physical examination found no swelling, deformity, 
subluxation, instability, or loose motion.  There was 
positive crepitus of the bilateral knees.  The left knee 
exhibited a decreased range of motion, with flexion to 50 
degrees with pain.  The veteran was diagnosed with status 
post left knee trauma with resultant surgery, degenerative 
joint disease to the joints and spine, and lupus.  The 
examiner stated that it was not feasible to assess change in 
limitation of motion due to flare-ups.  No weakness, 
fatigability, or incoordination was present.

The VA treatment records associated with the claims file show 
that the veteran was followed for several disabilities, 
including coronary artery disease, lupus, hypertension, and 
degenerative joint disease.  The records contain essentially 
no specific complaints or treatment related to the left knee.  
An undated report from the pain clinic stated that the 
veteran was initially referred in 1993 for carpal tunnel 
syndrome, osteoarthritis of multiple joints, and lupus.  He 
currently was seen for pain management of the knees and 
several other joints.  He had severe knee pain and walking 
was a tremendous effort.  His left leg was shorter due to his 
knee disability.  Therefore, an electric scooter had been 
recommended. 

The veteran appeared at a personal hearing before the RO in 
July 2000.  He testified that he used an electric scooter and 
that he wore full-length metal knee braces whenever he was 
outside of his home.  He also wore a built-up shoe on the 
left.  He could not walk without the assistance of the braces 
or the scooter.  He indicated that he had pain and 
instability of both knees. 

At a November 2002 VA examination, the veteran complained of 
bilateral knee pain and reported that he used an electric 
scooter.  Physical examination of the left knee noted a 
medial scar of 10 centimeters in length.  There was mild 
varus deformity with flexion of 15 to 80 degrees.  The 
veteran was stable to varus and valgus, but he was guarding a 
great deal.  He had tenderness with varus and valgus.  The 
veteran exhibited no subluxation or lateral instability.  
Lachman's and posterior drawer could not be tested well due 
to guarding.  There was no effusion, but tenderness was 
present along the medial and lateral joint lines and with 
patellar compression.  The veteran had mild patellar 
crepitus.  He exhibited a limited range of motion and 
grimaced when moving the knee.  The examiner noted 5/5 L2-S1, 
2/4 patella, and 1/4 Achilles downgoing Babinski's.  There 
was good sensation throughout the foot.  The examiner could 
not feel the dorsalis pedis or posterior tibial pulses.  The 
x-ray report found severe degenerative joint disease and no 
malunion or nonunion of the tibia.  The veteran was assessed 
with left knee pain.

The veteran's residuals of left tibial fracture have been 
assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Under this 
Diagnostic Code, moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A 30 percent 
evaluation, the highest rating available, is assigned for 
severe recurrent subluxation or lateral instability. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability is most 
consistent with a 30 percent disability evaluation.  In this 
respect, the Board observes that the veteran has severe 
functional impairment and limited use of his knee due to 
pain.  The objective findings include limited and painful 
motion, instability, tenderness, and crepitus.  The veteran 
is unable to ambulate without an assistive device.

The Board acknowledges that the veteran also has degenerative 
joint disease of his left knee, as well as several other 
joints.  While the degenerative joint disease clearly 
contributes to the veteran's functional limitations, the 
medical evidence does not clarify which symptomatology is due 
to the service-connected left knee disability and which is 
due to the degenerative joint disease.  Accordingly, the 
Board declines to attempt to make such a distinction, and the 
benefit of the doubt is resolved in the veteran's favor.

Finally, the Board finds that no alternative Diagnostic Code 
would afford the veteran a higher evaluation.  In particular, 
the knee is not ankylosed in flexion between 20 and 45 
degrees, nor is extension limited to 40 degrees.  The 
criteria for ankylosis are for application when fixation of 
the joint is present.  See Diagnostic Codes 5256, 5261.  The 
VA examination also found no malunion or nonunion of the 
tibia; therefore, Diagnostic Code 5262 is not for 
application.  Accordingly, an evaluation of 30 percent, but 
no higher than 30 percent, is granted.  In making its 
decision, the Board has applied 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's left knee disability caused marked interference 
with his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

An evaluation of 30 percent for residuals of left tibial 
fracture is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

